Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 3, 2019

                                       No. 04-19-00267-CR

                                       John Marshall LEE,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

              From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 00-0495-CR
                        Honorable Gus J. Strauss, Jr., Judge Presiding


                                         ORDER

        The clerk’s record, which was filed in this appeal on April 29, 2019, does not contain a
trial court’s certification of the defendant’s right of appeal, pursuant to TEX. R. APP. P. 25.2(d).
It is therefore ORDERED that the trial court cause the trial court clerk to file a supplemental
clerk’s record containing a certification within twenty days from the date of this order.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court